Citation Nr: 1503391	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of bug bites and insect stings.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to residuals of bug bites and insect stings.  

3.  Entitlement to service connection for hypothyroidism, to include as secondary to residuals of bug bites and insect stings.  

4.  Entitlement to service connection for psoriasis, to include as secondary to residuals of bug bites and insect stings.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and from November 1990 to May 1991.  He also had National Guard service, to include periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In December 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  In August 2014, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records, which were considered in the January 2013 statements of the case, a Social Security Administration letter dated in July 2012, and the December 2013 Board hearing transcript, the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Also in VBMS is a July 2014 claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for vigilitis as a result of VA treatment for Crohn's disease.  Such issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran contends that, during a period of active duty for training in 1993, he was bitten by sand fleas, which caused swelling and fever and required him to be taken to the emergency room.  He also reports that he was stung by a wasp in 1981.  Both of these incidents are documented in the Veteran's service treatment records.  He further contends that, due to these bug bites and wasp sting, he currently suffers from psoriasis, diabetes mellitus, and hypothyroidism, as the bug bites and wasp sting affected his immune system.  

Initially, a review of the record shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  At the December 2013 hearing, the Veteran testified that he received Supplemental Security Income (SSI) benefits from SSA based on his disabilities, to include diabetes mellitus and psoriasis, beginning in September 2011.  The Veteran indicated that he had stopped receiving these benefits in December 2013.  Of record is a July 2012 letter from SSA showing that the Veteran was in receipt of SSI benefits at such time.  To date, however, the AOJ has not attempted to obtain the Veteran's complete SSA records, which VA has a duty to obtain.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Dixon v. Gober, 14 Vet. App. 168 (2000).  Thus on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Additionally, the Board notes that the most recent VA treatment records of record are dated in March 2012.  The Veteran testified at the December 2013 hearing that he was seeing doctors through the VA system, indicating that more recent treatment records may exist.  Thus, on remand, VA treatment records since March 2012 should be obtained and associated with the claims file.  Furthermore, the Veteran should be afforded the opportunity to identify any VA or non-VA healthcare provider who has treated him for any of his claimed conditions.  Thereafter, all identified records should be obtained.  

Finally, the Board notes that a VA opinion was obtained in September 2012.  The VA examiner opined that the Veteran had no diagnosed residual disability that was incurred in or caused by insect bites or a wasp sting.  The examiner also noted that there were no studies linking a wasp sting or insect bite to the development of psoriasis.  However, the examiner did not conduct an examination to verify that the Veteran had no residuals from the insect bites or wasp sting.  Furthermore, he offered no opinion with respect to whether the Veteran's diabetes mellitus or hypothyroidism was related to the Veteran's in-service insect bites or wasp sting.  Thus, on remand, a new VA examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request that SSA furnish a copy of its decision(s), as well as copies of all medical records underlying any such determination(s).  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from March 2012 to the present.

For private treatment records, if he provides the necessary release(s), make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination in connection his claims of service connection for residuals of bug bites and a wasp sting, diabetes mellitus, psoriasis, and hypothyroidism.  The claims file, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

(A)  The examiner should identify any residuals associated with the Veteran's in-service bug bites and wasp sting.  

The examiner should also address the following questions: 

(B)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus had its onset during, or is otherwise related to, his military service, to include bug bites and a wasp sting.  

(C)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's psoriasis had its onset during, or is otherwise related to, his military service, to include bug bites and a wasp sting.  

(D)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypothyroidism had its onset during, or is otherwise related to, his military service, to include bug bites and a wasp sting.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

